Exhibit 10.6.1

FIRST AMENDMENT TO THE

PACIFIC CAPITAL BANCORP AMENDED AND RESTATED INCENTIVE AND

INVESTMENT AND SALARY SAVINGS PLAN

WHEREAS, Pacific Capital Bancorp (the “Employer”) adopted a restatement of the
Pacific Capital Bancorp Amended and Restated Incentive and Investment and Salary
Savings Plan (the “Plan”), effective as of January 1, 2009, and;

WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and

WHEREAS, the Employer now desires to amend the Plan to change the safe harbor
matching contribution to a discretionary matching formula.

NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective as of March 1, 2010:

 

1.    Section 1.11 of the Adoption Agreement is amended as follows:    1.11   
Permitted Contributions. The contributions checked below are currently permitted
under the terms of the Plan. (check all that apply)       x    Pre-Tax Elective
Deferrals (see Section 4 of the Adoption Agreement on page 11)       ¨    Roth
Elective Deferrals (see Section 4 of the Adoption Agreement on page 11)      
¨    ADP Safe Harbor Contributions (see Section 5 of the Adoption Agreement on
page 11)       ¨    ACP Safe Harbor Contributions (see Section 5 of the Adoption
Agreement on page 8)       x    Non-Safe Harbor Matching Contributions (see
Section 6 of the Adoption Agreement on page 12)       x    Non-Safe Harbor
Non-Elective Contributions (see Section 7 of the Adoption Agreement on page 14)
      x    Qualified Matching Contributions (see Sections 3.7 of the Basic Plan)
      x    Qualified Non-Elective Contributions (see Sections 3.8 of the Basic
Plan)       x    Rollover Contributions (see Section 8 of the Adoption Agreement
on page 15)       ¨    Voluntary Employee Contributions (see Section 8 of the
Adoption Agreement on page 16)       ¨    Deemed IRA Contributions (see Section
8 of the Adoption Agreement on page 16)       ¨    Prevailing Wage Contributions
(see Section 9 of the Adoption Agreement on page 16) 2.    Section 2.2 of the
Adoption Agreement is amended as follows:    2.2    Predecessor Service. x
Service with the following entity or entities will be credited as selected in
(a), (b), (c), (d) and (e) below: (this section need only be completed if the
Employer does not maintain the plan of the predecessor employer)      

All acquired independent banks who merged into PCBNA

     

 

     

 

     

 

      (a) x    Elective Deferrals, QMACs and QNECs. Service with an entity
listed above will be given for eligibility purposes under Section 3.2(a) of the
Adoption Agreement.       (b) ¨    ADP Safe Harbor Contributions. Service with
an entity listed above will be given for eligibility purposes under Section
3.2(b) of the Adoption Agreement.       (c) ¨    ACP Safe Harbor Matching
Contributions. Service with an entity listed above will be credited for: (check
all that apply)          ¨   Eligibility purposes under Section 3.2(c) of the
Adoption Agreement          ¨   Vesting purposes under Section 10.3 of the
Adoption Agreement       (d) x    Non-Safe Harbor Matching Contributions.
Service with an entity listed above will be credited for: (check all that apply)



--------------------------------------------------------------------------------

           x      Eligibility purposes under Section 3.2(d) of the Adoption
Agreement            x      Vesting purposes under Section 10.4 of the Adoption
Agreement      

(e) x

    
  Non-Safe Harbor Non-Elective Contributions. Service with an entity listed
above will be credited for:
(check all that apply)            x      Eligibility purposes under Section
3.2(e) of the Adoption Agreement            x      Vesting purposes under
Section 10.5 of the Adoption Agreement 3.    Section 3.1(d) of the Adoption
Agreement is amended as follows:    3.1    Eligible Employees. All Employees are
Eligible Employees < ¨ except for the class or classes of Employees (as defined
in Section 2.1 of the Basic Plan) below who are excluded from participating for
the purpose selected >: (check all that apply)       (d) x      Ineligible
Classes for Non-Safe Harbor Matching Contributions.            x      Union
Employees            ¨      Non-Resident Alien Employee            ¨     
“Merger and Acquisition” Employees (but only during the statutory exclusion
period)            ¨      Highly Compensated Employees1            ¨      Leased
Employees (not otherwise excluded by statute)1            ¨      Employees of an
Affiliated Employer that does not adopt this Plan1            ¨      Key
Employees < ¨ but only those who are also Highly Compensated Employees >1      
     ¨      Employees who are paid primarily by salary1            ¨     
Employees who are paid primarily by the hour1            ¨      Employees who
are paid primarily by commissions1            ¨      Other (cannot be age or
service related)1           

 

          

 

      1 Even if checked, these employees are still included in determining if
the Plan satisfies the requirements of Code 4.    Sections 3.2 (b) and (d) of
the Adoption Agreement are amended as follows:    3.2    Minimum Age and Service
Requirements. An Eligible Employee (see Section 3.1 above) will be eligible to
enter the Plan as a Participant for the selected purpose on the applicable Entry
Date upon satisfying the following age and/or service requirements:       …     
              (b) ¨      Requirements for ADP Safe Harbor Contributions:      
     (1)      Age Requirement              (max. 21 – enter zero if none)      
     (2)      Service Requirement (check one)            ¨   A)    None         
  ¨   B)    1-Year Period of Service            ¨   C)                -month
Period of Service (max. 12)            ¨   D)                -week Period of
Service (max. 52)            ¨   E)                -day Period of Service (max.
365)            ¨   F)    1 Year of Service            ¨   G)    1 Year of
Service, or if earlier,              (max. 11) consecutive calendar months of
employment               ¨    in which the Employee is credited with at least
             Hours of Service per month



--------------------------------------------------------------------------------

           ¨   H)    1 Year of Service, or if earlier,              (max. 51)
consecutive weeks of employment                 ¨    in which the Employee is
credited with at least              Hours of Service per week            ¨   I)
   1 Year of Service, or if earlier,              (max. 364) consecutive days of
employment                 ¨    in which the Employee is credited with at least
             Hours of Service per day       (d) x    Requirements for Non-Safe
Harbor Matching Contributions:          (1)   Age Requirement     18     (max.
21 – enter zero if none)          (2)   Service Requirement (check one)         
  ¨   A)    None            ¨   B)                -Year Period of Service (max.
2, but Vesting must be 100% if more than 1 year is used)            ¨   C)   
            -month Period of Service (max. 24, but Vesting must be 100% if more
than 12 months are used)            ¨   D)                -week Period of
Service (max. 104, but Vesting must be 100% if more than 52 weeks are used)   
        ¨   E)                -day Period of Service (max. 730, but Vesting must
be 100% if more than 365 days are used)            x   F)    1 Year of Service
(max 2, but Vesting must be 100% if more than 1 year is used)            ¨   G)
   1 Year of Service, or if earlier,              (max. 11) consecutive calendar
months of employment                 ¨    in which the Employee is credited with
at least              Hours of Service per month            ¨   H)    1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment
                ¨    in which the Employee is credited with at least
             Hours of Service per week            ¨   I)    1 Year of Service,
or if earlier,              (max. 364) consecutive days of employment           
     ¨    in which the Employee is credited with at least              Hours of
Service per day 5.    Sections 3.3 (b) and (d) of the Adoption Agreement are
amended as follows:    3.3    Entry Dates. An Eligible Employee who has
satisfied the applicable age and service requirements selected in Section 3.2
will enter the Plan as a Participant for the applicable purpose on the Entry
Date (as defined in Section 2.2 of the Basic Plan) selected below.       (b) ¨
   Entry Date for Safe Harbor Contributions: (check one)          Note: If
Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who is
entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).          ¨   Retroactive to the first day of the Plan Year in
which the requirements are satisfied.          ¨   The first day of the Plan
Year coincident with or following the date the requirements are satisfied.1



--------------------------------------------------------------------------------

        ¨   The first day of the Plan Year nearest the date the requirements are
satisfied.         ¨   The last day of the Plan Year coincident with or
following the date the requirements are satisfied.1         ¨   The last day of
the Plan Year nearest the date the requirements are satisfied.         ¨   The
first day of the month coincident with or following the date the requirements
are satisfied.         ¨   The first day of the payroll period coincident with
or following the date the requirements are satisfied.         ¨   The same day
the requirements are satisfied.         ¨   The first day of the 1st or 7th
month coincident with or following the date the requirements are satisfied.     
   ¨   The last day of the 6th or 12th month coincident with or following the
date the requirements are satisfied.         ¨   The first day of the 1st, 4th,
7th or 10th month coincident with or following the date the requirements are
satisfied.         ¨   The last day of the 3rd , 6th, 9th or 12th month
coincident with or following the date the requirements are satisfied.         1
  This option cannot be checked if the age requirement in 3.2(d)(l) is 21 and/or
if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3.2(b)(2)(D) and the
number of weeks is more than 26; 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).      (d) x    Entry Date for Non-Safe Harbor
Contributions: (check one)         Note: If Section 3.2(b)(2)(G), (H) or (I) is
checked, an Eligible Employee who is entering the Plan as a Participant after
satisfying the 1 Year of Service component of such service requirement will
enter the Plan as a Participant on the earlier of (1) the first day of the Plan
Year that occurs after the date he or she satisfies the 1 Year of Service
requirement (and any applicable age requirement) or (2) the date that occurs six
months after the date he or she satisfies the 1 Year of Service requirement (and
any applicable age requirement). The Entry Date or Entry Dates selected below
will only apply to an Eligible Employee who is entering the Plan as a
Participant after satisfying the months, days or weeks component of such service
requirement (and any applicable age requirement).         ¨   Retroactive to the
first day of the Plan Year in which the requirements are satisfied.         ¨  
The first day of the Plan Year coincident with or following the date the
requirements are satisfied.1         ¨   The first day of the Plan Year nearest
the date the requirements are satisfied.         ¨   The last day of the Plan
Year coincident with or following the date the requirements are satisfied.1     
   ¨   The last day of the Plan Year nearest the date the requirements are
satisfied.         ¨   The first day of the month coincident with or following
the date the requirements are satisfied.         ¨   The first day of the
payroll period coincident with or following the date the requirements are
satisfied.         x   The same day the requirements are satisfied.         ¨  
The first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.         ¨   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.         ¨
  The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.         ¨   The last day of the 3rd,
6th, 9th or 12th month coincident with or following the date the requirements
are satisfied.         1   This option cannot be checked if the age requirement
in 3.2(d)(l) is 21 and/or if one of the following service requirements is
checked: 3.2(d)(2)(B); 3.2(a)(2)(C) and the number of months is more than 6;
3.2(d)(2)(D) and the number of weeks is more than 26; 3.2(d)(2)(E) and the
number of days is more than 182; or 3.2(d)(2)(F).



--------------------------------------------------------------------------------

6.    Section 5.4 of the Adoption Agreement is amended as follows:    5.4    ¨  

ADP Safe Harbor Enhanced Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of (1)
100% of the Participant’s Elective Deferrals that do not exceed     % of
Compensation for the Allocation Period, plus (2)     % of the Participant’s
Elective Deferrals that exceed     % of Compensation but do not exceed     % of
Compensation for the Allocation Period. (Note: In The blank in (1) and the
second blank in (2), insert a number that is 3 but not greater than 6. The first
and last blanks in (2) must be completed so that, at any role of elective
deferrals, the Matching Contribution is at least equal to the Matching
Contribution receivable if the Employer were making ADP Safe Harbor Basic
Matching Contributions, but the rate of match cannot increase as deferrals
increase.)

 

Note: You can only select Sections 5.5, 5.6 and/or 5.7 below if you also
selected Section 5.1, 5.2, 5.3 or 5.4 above.

7.    Section 6.1 (a) of the Adoption Agreement is amended as follows:    6.1   
Determination of Amount. Non-Safe Harbor Matching Contributions are permitted <
¨ beginning              (must be after the later of the Plan’s original
effective date or the restatement date) >, subject to the provisions selected
below.       (a) x   Totally Discretionary Formula (Non-Tiered). Subject to the
requirements set forth in Section 3.4(f) of the Basic Plan, the Employer’s
Non-Safe Harbor Matching Contribution for any Allocation Period is totally
discretionary. 8.    Sections 6.2 of the Adoption Agreement is amended as
follows:    6.2    Benefiting Participants. Any Employee who has entered the
Plan as a Participant for Non-Safe Harbor Matching Contribution purposes and
makes an Elective Deferral in an Allocation Period < ¨ and who is an NHCE for
that Allocation Period > will be a Benefiting Participant under this Section for
an Allocation Period based on the conditions below < ¨ provided the Participant
is still an Eligible Employee under Section 3.1(d) on the last day of the
Allocation Period (or earlier Termination of Employment) >.       (a)  
Participants who are still Employees on the last day of the Allocation Period
(check one)         ¨      Will always be Benefiting Participants regardless of
Service         x      Must be credited with 1,000 (max. 1,000) Hours of Service
in the Allocation Period         ¨      Must be credited with a             
(max. 6) month Period of Service in the Allocation Period         ¨      Must be
credited with              (max. 6) consecutive calendar months of employment in
the Allocation Period         ¨      Must be credited with              (max.
182) consecutive days of employment in the Allocation Period       (b)  
Participants who Terminate Employment before the last day of the Allocation
Period because of retirement on or after Normal Retirement Age < x or Early
Retirement Age >, or because of death or Disability (check one)         ¨     
Will not be Benefiting Participants for that Allocation Period         x     
Will always be Benefiting Participants regardless of Service         ¨      Must
be credited with              (max. 1,000) Hours of Service in the Allocation
Period         ¨      Must be credited with a              (max. 6) month Period
of Service in the Allocation Period         ¨      Must be credited with
             (max. 6) consecutive calendar months of employment in the
Allocation Period         ¨      Must be credited with              (max. 182)
consecutive days of employment in the Allocation Period       (c)   Participants
who Terminate Employment before the last day of the Allocation Period for any
other reason (check one)         x      Will not be Benefiting Participants for
that Allocation Period         ¨      Will always be Benefiting Participants
regardless of Service         ¨      Must be credited with              (max.
1,000) Hours of Service in the Allocation Period         ¨      Must be credited
with a              (max. 6) month Period of Service in the Allocation Period



--------------------------------------------------------------------------------

         ¨   Must be credited with              (max. 6) consecutive calendar
months of employment in the Allocation Period          ¨   Must be credited with
             (max. 182) consecutive days of employment in the Allocation Period
9.    Section 10.4 of the Adoption Agreement is amended as follows:    10.4    x
   Non-Safe Harbor Matching Contributions. A Participant’s Vested Interest in
his or her Non-Safe Harbor Matching Contribution Account will be determined by
the provisions below selected below.          (a)     The Vesting schedule for
Non-Safe Harbor Matching Contributions in a non-Top Heavy Plan Year is: (check
one)              ¨    100% full and immediate              x    The schedule
set forth below                 1 Year / Period of Service           0%         
       2 Years / Periods of Service      20% (must be at least 20% unless 100%
Vesting occurs after 3 years)                 3 Years / Periods of
Service      40% (must be at least 40%)                 4 Years / Periods of
Service      60% (must be at least 60%)                 5 Years / Periods of
Service      80% (must be at least 80%)                 6 Years / Periods of
Service    100% (must be at least 100%)          (b)     The Vesting schedule
for Non-Safe Harbor Matching Contributions in a Top Heavy Plan Year is: (check
one)              ¨    100% full and immediate              x    The schedule
set forth below                 1 Year / Period of Service           0%         
       2 Years / Periods of Service      20% (must be at least 20% unless 100%
Vesting occurs after 3 years)                 3 Years / Periods of
Service      40% (must be at least 40%)                 4 Years / Periods of
Service      60% (must be at least 60%)                 5 Years / Periods of
Service      80% (must be at least 80%)                 6 Years / Periods of
Service    100% (must be at least 100%)          (c)     ¨    Vesting Schedule
for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a) and (b) above, a
Participant’s Vested Interest in Non-Safe Harbor Matching Contributions which
were made to the Plan prior to January 1, 2001 will be determined in accordance
with the Vesting schedule in effect when such contributions were made to the
Plan.          (d)     ¨    Service Excluded for Vesting. All Service with the
Employer is counted in determining a Participant’s Vested Interest in the
Non-Safe Harbor Matching Contribution Account except the following: (check all
that apply)                 ¨     Service before age 18                 ¨  
  Service before the Employer maintained this Plan or a predecessor plan      
          ¨     Service during a period for which the Employee made no mandatory
contributions to the Plan 10.    Section 11.2 of the Adoption Agreement is
amended as follows:    11.2    ¨    ADP Safe Harbor Contributions. A
Participant’s Compensation for purposes of any ADP Safe Harbor Contributions
contributed under Section 5 of the Adoption Agreement will be determined as
selected below.          (a)   Compensation is defined as: (check one)         
  ¨     Form W-2 Compensation            ¨     Code §3401 Compensation         
  ¨     Safe Harbor Code §415 Compensation



--------------------------------------------------------------------------------

         (b)   Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)           

¨

 

Be included as Compensation

          

¨

 

Not be included as Compensation

         (c)  

The Compensation measuring period is the: (check one)

         ¨    

Plan Year D

         ¨    

Fiscal Year ending on or within the Plan Year

         ¨    

Calendar year ending on or within the Plan Year

         (d)  

¨

  The following categories of remuneration will not be counted as Compensation:
(check all that apply)          ¨     1) Compensation received prior to becoming
a Participant          ¨     2) Compensation received while an ineligible
Employee under Sections 3.1(a) and (b) of the Adoption Agreement          ¨    
3) All items in Regulation §1.414(s)-I(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)          ¨     4) Post-Severance Compensation1
         ¨     5) Deemed 125 Compensation1          ¨     6) Bonuses1          ¨
    7) Overtime1          ¨     8) Commissions1 .          ¨    
9) Other (describe)   

 

            

 

         1   If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect 10 Highly Compensated Employees under paragraph (e) below.         
(e)  

¨

  The amounts excluded under (d)(4) -(9) will only be excluded with respect to:
(check all that apply)             

¨  Highly Compensated Employees

            

¨  Other (cannot be a class that only includes NHCEs)

11.

  

Section 11.4 of the Adoption Agreement is amended as follows:

  

11.4

  

x

   Non-Safe Harbor Matching Contributions. A Participant’s Compensation for
purposes of Non-Safe Harbor Matching Contributions contributed under Section 6
of the Adoption Agreement will be determined as selected below.          (a)  

Compensation is defined as: (check one)

          

x

 

Form W-2 Compensation

          

¨

 

Code §3401 Compensation

          

¨

 

Safe Harbor Code §415 Compensation

         (b)   Elective contributions under Code §125, §132(f)(4), §401(k),
§402(h), §403(b), §457(b) and §414(h)(2) will: (check one)           

x

 

Be included as Compensation

          

¨

 

Not be included as Compensation

         (c)  

The Compensation measuring period is the: (check one)

          

x

 

Plan Year

          

¨

 

Fiscal Year ending on or within the Plan Year

          

¨

 

Calendar year ending on or within the Plan Year

         (d)   x   The following categories of remuneration will not be counted
as Compensation: (check all that apply)           

¨

 

1)  Compensation received prior to becoming a Participant for Non-Safe Harbor
Matching Contributions

          

¨

 

2)  Compensation received while an ineligible Employee under Section 3.1(d) of
the Adoption Agreement



--------------------------------------------------------------------------------

           ¨   3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)            ¨   4)
Post-Severance Compensation1            ¨   5) Deemed 125 Compensation1         
  ¨   6) Bonuses1            ¨   7) Overtime1            ¨   8) Commissions1   
        x   9) Other (describe)  

See 2 in Addendum

            

 

           1   If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.         
(e)   ¨   The amounts excluded under (d)(4) -(9) will only be excluded with
respect to: (check all that apply)            ¨   Highly Compensated Employees
           ¨   Other (cannot be a class that only includes NHCEs) 12.    Section
12.3(a) of the Adoption Agreement is amended as follows:       12.3x    Non-Safe
Harbor Matching Contributions. Forfeitures of Non-Safe Harbor Matching


Contributions which are not used to pay administrative expenses as permitted
under Section 3.13(b)

of the Basic Plan will be allocated (or used) as follows:

         (a)   Forfeitures attributable to Non-Safe Harbor Matching
Contributions will be: (check one)            x   1)  Used to reduce Employer
contributions as described in Section 3.13(b)(2) of the Basic Plan            ¨
  2)  Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan            ¨   3)  Allocated to Benefiting Participants in the manner
selected in paragraphs (b), (c) and (d) below 13.    The following Item #4 is
added to the Protected Benefits Addendum to read as follows:    4.    A
Participant’s Vested Interest in his or her ADP Safe Harbor Contributions will
be 100% at all times. 14.    In all other respects, the terms of this Plan are
hereby ratified and confirmed.

IN WITNESS WHEREOF, the Employer has caused this First Amendment to be executed
in duplicate counterparts, each of which shall be considered as an original, as
of the date indicated below.

 

        PACIFIC CAPITAL BANCORP

/s/ Terri Ipsen

    By:  

/s/ Noma Bruton

Witness

 

    Title:  

 

EVP, Chief People Officer

    Date:   2-9-2010